Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT

AND OTHER LOAN DOCUMENTS

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) made as of the 29th day of July, 2015, by and among DUPONT FABROS
TECHNOLOGY, L.P., a Maryland limited partnership (“Borrower”), DUPONT FABROS
TECHNOLOGY, INC., a Maryland corporation (“REIT”), the parties executing below
as Subsidiary Guarantors (the “Subsidiary Guarantors”; REIT and the Subsidiary
Guarantors, collectively the “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), THE OTHER LENDERS WHICH ARE
SIGNATORIES HERETO (KeyBank and the other lenders which are signatories hereto,
collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders (the “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Credit Agreement dated as of May 6, 2010, as amended by that certain First
Amendment to Credit Agreement dated as of February 4, 2011, that certain Second
Amendment to Credit Agreement and other Loan Documents, dated as of March 21,
2012, that certain Third Amendment to Credit Agreement, dated as of April 9,
2013, that certain Fourth Amendment to Credit Agreement and Other Loan
Documents, dated as of June 11, 2013, and that certain Fifth Amendment to Credit
Agreement and Other Loan Documents, dated as of May 13, 2014 (as amended, the
“Credit Agreement”); and

WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement, and Borrower desires to
increase the Total Commitment; and

WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

2. Modifications of the Credit Agreement. Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement as follows:

(a) By deleting in their entirety the definitions of “Revolving Credit Loan or
Loans” and “Total Commitment” appearing in §1.1 of the Credit Agreement, and
inserting in lieu thereof the following:

“Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount



--------------------------------------------------------------------------------

of $700,000,000.00 (subject to increase as provided in §2.11) to be made by the
Lenders hereunder as more particularly described in §2. Without limiting the
foregoing, Revolving Credit Loans shall also include Revolving Credit Loans made
pursuant to §2.10(f).

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of July 29, 2015, the Total Commitment is Seven Hundred Million
and No/100 Dollars ($700,000,000.00). The Total Commitment may increase in
accordance with §2.11.”; and

(b) By deleting in its entirety subparagraph (b) in the definition of “Change of
Control”, appearing in §1.1 of the Credit Agreement, and inserting in lieu
thereof the following:

“(b) As of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT or Borrower consists of individuals who were not
either (i) directors or trustees of REIT or Borrower as of the corresponding
date of the previous year, or (ii) approved to become directors or trustees by
the Board of REIT or Borrower of which a majority consisted of individuals
described in clause (b)(i) above, or (iii) approved to become directors or
trustees by the Board of REIT or Borrower, which majority consisted of
individuals described in clause (b)(i) above and individuals described in clause
(b)(ii), above; or”

3. Amendment to Guaranty. Guarantors, the Lenders and the Agent do hereby modify
and amend the Guaranty by deleting in its entirety Recital A appearing on page 1
of the Guaranty, and inserting in lieu thereof the following:

“A. On or about the date hereof, DuPont Fabros Technology, L.P., a Maryland
limited partnership (“Borrower”), Agent and the Lenders entered into that
certain Credit Agreement (as amended, the “Credit Agreement”) whereby the
Lenders agreed to make a revolving credit loan (the “Loan”) available to
Borrower in the maximum aggregate amount at any time outstanding not to exceed
the sum of Seven Hundred Million and No/100 Dollars ($700,000,000.00),
increasable to Eight Hundred Million and no/100 Dollars ($800,000,000.00).
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Credit Agreement.”

4. Commitments.

(a) Borrower and Guarantors hereby acknowledge and agree that as of the
effective date of this Amendment and following satisfaction of all conditions
thereto as provided herein, the amount of each Lender’s Commitment shall be the
amount set forth on Schedule 1.1 attached hereto. Each of the Lenders that is a
party to the Credit Agreement prior to the effectiveness of this Amendment that
is increasing its Commitment (the “Increasing Existing Lenders”) shall receive a
Revolving Credit Note based on its Commitment as set forth on Schedule 1.1
hereto, which Revolving Credit Note shall be replacements for such Lender’s
existing Revolving Credit Note and shall not be a novation or satisfaction of
such indebtedness.

(b) By its signature below, each Increasing Existing Lender hereby agrees to
perform all obligations with respect to its respective Commitment as set forth
in this

 

2



--------------------------------------------------------------------------------

Amendment, which obligations shall include, but shall not be limited to, the
obligation to make Revolving Credit Loans to the Borrower with respect to its
Revolving Credit Commitment as required under §2.1 of the Credit Agreement, the
obligation to pay amounts due in respect of Swing Loans as set forth in §2.5 of
the Credit Agreement, the obligation to pay amounts due in respect of draws
under Letters of Credit as required under §2.10 of the Credit Agreement, and in
any case the obligation to indemnify the Agent as provided therein.

(c) On the effective date of this Amendment, (i) the outstanding principal
balance of the Revolving Credit Loans prior to the effectiveness of this
Amendment shall be reallocated among the Lenders such that the outstanding
principal amount of Revolving Credit Loans owed to each Lender shall be equal to
such Lender’s Commitment (as in effect after the effectiveness of this
Amendment), and (ii) those Revolving Credit Lenders whose Commitment is
increasing shall advance the funds to the Agent and the funds so advanced shall
be distributed among the Lenders as necessary to accomplish the required
reallocation of the outstanding Revolving Credit Loans.

5. References to Credit Agreement and Guaranty. All references in the Loan
Documents to the Credit Agreement or Guaranty shall be deemed a reference to the
Credit Agreement or Guaranty as modified and amended herein.

6. Acknowledgment of Borrower and Guarantors. Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms, and that the execution and delivery of this Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or any Guarantor’s obligations under the Loan
Documents.

7. Representations and Warranties. Borrower and Guarantors represent and warrant
to Agent and the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the other documents executed in connection herewith and the transactions
contemplated hereby and thereby (i) are within the authority of Borrower and
Guarantors, (ii) have been duly authorized by all necessary proceedings on the
part of the Borrower and Guarantors, (iii) do not and will not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which any of the Borrower or Guarantors is subject or any
judgment, order, writ, injunction, license or permit applicable to any of the
Borrower or Guarantors, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement or certificate, certificate of
formation, operating agreement, articles of incorporation or other charter
documents or bylaws of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, any of the Borrower or Guarantors or any of their
respective properties or to which any of the Borrower or Guarantors is subject,
and (v) do not and will not result in or require the imposition of any lien or
other encumbrance on any of the properties, assets or rights of any of the
Borrower or Guarantors.

 

3



--------------------------------------------------------------------------------

(b) Enforceability. This Amendment and the other documents executed in
connection herewith are the valid and legally binding obligations of Borrower
and Guarantors enforceable in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity.

(c) Approvals. The execution, delivery and performance of this Amendment and the
other documents executed in connection herewith and the transactions
contemplated hereby and thereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained and any disclosure filings with the
SEC as may be required with respect to this Amendment.

(d) Reaffirmation. Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower and
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.

8. No Default. By execution hereof, the Borrower and Guarantors certify that as
of the date of this Amendment and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

9. Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever arising on or before the date
hereof with respect to the Loan Documents, the administration or funding of the
Loan or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender pursuant to
or relating to the Loan Documents, and each of such Persons does hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action arising on or before the date hereof,
if any.

10. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement and Guaranty remain unaltered and in full
force and effect, and the parties hereto do hereby expressly ratify and confirm
the Loan Documents as modified and amended herein. Guarantors hereby consent to
the terms of this Amendment. Nothing in this Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents.

11. Effective Date. The effectiveness of this Amendment is subject to receipt by
the Agent of each of the following, each in form and substance reasonably
satisfactory to the Agent:

(a) A counterpart of this Amendment duly executed by the Borrower, Guarantors,
the Required Lenders, all of the Increasing Existing Lenders and Agent;

 

4



--------------------------------------------------------------------------------

(b) An opinion of counsel to the Borrower and the Guarantors addressed to the
Agent and the Lenders covering such matters as the Agent may reasonably request;

(c) A Revolving Credit Note duly executed by the Borrower in favor of each
Increasing Existing Lender increasing its respective Credit Commitment pursuant
to this Amendment in the amount set forth next to such Lender’s name on Schedule
1.1 attached hereto;

(d) Evidence that the Borrower shall have paid all fees due and payable with
respect to this Amendment; and

(e) Such other certificates, documents, instruments and agreements as the Agent
may reasonably request.

The Borrower will pay the reasonable fees and expenses of Agent in connection
with this Amendment in accordance with Section 15 of the Credit Agreement.

12. Amendment as Loan Document. This Amendment shall constitute a Loan Document.

13. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

14. MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

[CONTINUED ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

BORROWER: DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership By:  
DuPont Fabros Technology, Inc., a Maryland corporation, its sole General Partner
  By:  

/s/ Richard A. Montfort, Jr.

  Name:   Richard A. Montfort, Jr.   Title:   Executive Vice President, General
Counsel and Secretary

 

REIT:

DUPONT FABROS TECHNOLOGY, INC.,

a Maryland corporation, as Guarantor

By:  

/s/ Richard A. Montfort, Jr.

Name:   Richard A. Montfort, Jr. Title:   Executive Vice President, General
Counsel and Secretary

 

SUBSIDIARY GUARANTORS:

GRIZZLY EQUITY LLC,

a Delaware limited liability company

By:   DuPont Fabros Technology, L.P.,  

a Maryland limited partnership,

its Managing Member

  By:  

DuPont Fabros Technology, Inc.,

   

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

    Name:   Richard A. Montfort, Jr.     Title:   Executive Vice President,
General Counsel and Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

GRIZZLY VENTURES LLC, a Delaware limited liability company By:   Grizzly Equity
LLC,  

a Delaware limited liability company,

its Managing Member

  By:   DuPont Fabros Technology, L.P.,    

a Maryland limited partnership,

its Managing Member

    By:   DuPont Fabros Technology, Inc.,      

a Maryland corporation,

its General Partner

      By:  

/s/ Richard A. Montfort, Jr.

      Name:   Richard A. Montfort, Jr.       Title:   Executive Vice President,
General Counsel and Secretary

 

LEMUR PROPERTIES LLC,

a Delaware limited liability company

By:   DuPont Fabros Technology, L.P.,  

a Maryland limited partnership,

its Managing Member

  By:   DuPont Fabros Technology, Inc.,    

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

    Name:   Richard A. Montfort, Jr.     Title:   Executive Vice President,
General Counsel and Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

PORPOISE VENTURES LLC,

a Delaware limited liability company

By:   DuPont Fabros Technology, L.P.,  

a Maryland limited partnership,

its Managing Member

  By:   DuPont Fabros Technology, Inc.,    

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

    Name:   Richard A. Montfort, Jr.     Title:   Executive Vice President,
General Counsel and Secretary

 

RHINO EQUITY LLC,

a Delaware limited liability company

By:   DuPont Fabros Technology, L.P.,  

a Maryland limited partnership,

its Managing Member

  By:   DuPont Fabros Technology, Inc.,    

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

    Name:   Richard A. Montfort, Jr.     Title:   Executive Vice President,
General Counsel and Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

TARANTULA INTERESTS LLC,

a Delaware limited liability company

By:   DuPont Fabros Technology L.P.,  

a Maryland limited partnership,

its Managing Member

  By:   DuPont Fabros Technology, Inc.,    

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

    Name:   Richard A. Montfort, Jr.     Title:   Executive Vice President,
General Counsel and Secretary

 

TARANTULA VENTURES LLC,

a Delaware limited liability company

By:   Tarantula Interests, LLC,  

a Delaware limited liability company,

its Managing Member

  By:   DuPont Fabros Technology, L.P.,    

a Maryland limited partnership,

its Managing Member

    By:   DuPont Fabros Technology, Inc.,      

a Maryland corporation,

its General Partner

      By:  

/s/ Richard A. Montfort, Jr.

      Name:   Richard A. Montfort, Jr.       Title:   Executive Vice President,
General Counsel and Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

WHALE HOLDINGS LLC,

a Delaware limited liability company

By:   DuPont Fabros Technology, L.P.,  

a Maryland limited partnership,

its Managing Member

  By:   DuPont Fabros Technology, Inc.,    

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

    Name:   Richard A. Montfort, Jr.     Title:   Executive Vice President,
General Counsel and Secretary

 

WHALE INTERESTS LLC,

a Delaware limited liability company

By:   Whale Holdings LLC,  

a Delaware limited liability company,

its Managing Member

  By:   DuPont Fabros Technology, L.P.,    

a Maryland limited partnership,

its Managing Member

    By:   DuPont Fabros Technology, Inc.,      

a Maryland corporation,

its General Partner

      By:  

/s/ Richard A. Montfort, Jr.

      Name:   Richard A. Montfort, Jr.       Title:   Executive Vice President,
General Counsel and Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

WHALE VENTURES LLC, a Delaware limited liability company By:   Whale Interests
LLC,  

a Delaware limited liability company,

its Managing Member

  By:   Whale Holdings LLC,    

a Delaware limited liability company,

its Managing Member

    By:   DuPont Fabros Technology, L.P.,      

a Maryland limited partnership,

its Managing Member

      By:   DuPont Fabros Technology, Inc.,        

a Maryland corporation,

its General Partner

        By:  

/s/ Richard A. Montfort, Jr.

        Name:   Richard A. Montfort, Jr.         Title:   Executive Vice
President, General Counsel and Secretary

 

YAK MANAGEMENT LLC,

a Delaware limited liability company

By:   DuPont Fabros Technology, L.P.,  

a Maryland limited partnership,

its Managing Member

  By:   DuPont Fabros Technology, Inc.,    

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

    Name:   Richard A. Montfort, Jr.     Title:   Executive Vice President,
General Counsel and Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

YAK INTERESTS LLC, a Delaware limited liability company By:   Yak Management
LLC,  

a Delaware limited liability company,

its Managing Member

  By:   DuPont Fabros Technology, L.P.,    

a Maryland limited partnership,

its Managing Member

    By:   DuPont Fabros Technology, Inc.,      

a Maryland corporation,

its General Partner

      By:  

/s/ Richard A. Montfort, Jr.

      Name:   Richard A. Montfort, Jr.       Title:   Executive Vice President,
General Counsel and Secretary

 

XERES MANAGEMENT LLC,

a Delaware limited liability company

By:   DuPont Fabros Technology, L.P.,  

a Maryland limited partnership,

its Managing Member

  By:   DuPont Fabros Technology, Inc.,    

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

    Name:   Richard A. Montfort, Jr.     Title:   Executive Vice President,
General Counsel and Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

XERES INTERESTS LLC, a Delaware limited liability company By:   Xeres Management
LLC,  

a Delaware limited liability company,

its Managing Member

  By:   DuPont Fabros Technology, L.P.,    

a Maryland limited partnership,

its Managing Member

    By:   DuPont Fabros Technology, Inc.,      

a Maryland corporation,

its General Partner

      By:  

/s/ Richard A. Montfort, Jr.

      Name:   Richard A. Montfort, Jr.       Title:   Executive Vice President,
General Counsel and Secretary

 

XERES VENTURES LLC,

a Delaware limited liability company

By:   Xeres Interests LLC,  

a Delaware limited liability company,

its Managing Member

  By:   Xeres Management LLC,    

a Delaware limited liability company,

its Managing Member

    By:   DuPont Fabros Technology, L.P.,      

a Maryland limited partnership,

its Managing Member

      By:   DuPont Fabros Technology, Inc.,        

a Maryland corporation,

its General Partner

        By:  

/s/ Richard A. Montfort, Jr.

        Name:   Richard A. Montfort, Jr.         Title:   Executive Vice
President, General Counsel and Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

FOX PROPERTIES LLC, a Delaware limited liability company By:   DuPont Fabros
Technology, L.P.,  

a Maryland limited partnership,

its Managing Member

  By:   DuPont Fabros Technology, Inc.,    

a Maryland corporation,

its General Partner

    By:  

/s/ Richard A. Montfort, Jr.

    Name:   Richard A. Montfort, Jr.     Title:   Executive Vice President,
General Counsel and Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

LENDERS:

KEYBANK NATIONAL ASSOCIATION

individually and as Agent

By:  

/s/ John Scott

Name:   John Scott Title:   Senior Vice President RAYMOND JAMES BANK, N.A. By:  

/s/ James M. Armstrong

Name:   James M. Armstrong Title:   Senior Vice President CITIZENS BANK, N.A.
(formerly known as RBS Citizens, N.A.) By:  

/s/ David R. Jablonowski

Name:   David R. Jablonowski Title:   Senior Vice President ROYAL BANK OF CANADA
By:  

/s/ Brian Gross

Name:   Brian Gross Title:   Authorized Signatory STIFEL BANK & TRUST By:  

/s/ Suzanne Agin

Name:   Suzanne Agin Title:   Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH By:  

/s/ James Rolison

Name:   James Rolison Title:   Managing Director By:  

/s/ Joanna Soliman

Name:   Joanna Soliman Title:   Vice President GOLDMAN SACHS BANK USA By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory TD BANK, N.A. By:  

/s/ Michael J. Pappas

Name:   Michael J. Pappas Title:   Vice President CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH By:  

/s/ Lingal Huang

Name:   Lingal Huang Title:   Authorized Signatory SUNTRUST BANK By:  

/s/ Kristopher Dickson

Name:   Kristopher Dickson Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ John Fulton

Name:   John Fulton Title:   Assistant Vice President SYNOVUS BANK By:  

/s/ David W. Bowman

Name:   David W. Bowman Title:   Director

[SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
– KEYBANK/DUPONT 2015]



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Commitment      Commitment Percentage*  

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Jason Weaver

Telephone: (216) 689-7984

Facsimile: (216) 689-4997

   $ 115,000,000.00         16.428571428571 % 

LIBOR Lending Office Same as Above

     

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, New York 10010

Attention: Mikhail Faybusovich

Telephone: (212) 325-5714

Facsimile: (646) 935-8518

   $ 70,000,000.00         10.000000000000 % 

LIBOR Lending Office Same as Above

     

Deutsche Bank AG, New York Branch

60 Wall Street, 10th Floor

New York, NY 10005-2836

Attention: Joanna Soliman

Telephone: (212) 250-5345

Facsimile: (212) 797-8988

   $ 25,000,000.00         3.571428571429 % 

LIBOR Lending Office Same as Above

     

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 5th Floor

Jersey City, New Jersey 07302

Attention: Michelle Latzoni

Telephone: (212) 934-3921

Facsimile: (917) 977-3966

   $ 85,000,000.00         12.142857142857 % 

LIBOR Lending Office Same as Above

     

 

SCHEDULE 1.1 – PAGE 1



--------------------------------------------------------------------------------

Name and Address

   Commitment      Commitment Percentage*  

Raymond James Bank, N.A.

710 Carillon Parkway

St. Petersburg, Florida 33716

Attention: James M. Armstrong

Telephone: (727) 567-7919

Facsimile: (866) 205-1396

   $ 45,000,000.00         6.428571428571 % 

LIBOR Lending Office Same as Above

     

Citizens Bank, N.A.

1215 Superior Avenue, 6th Floor

Cleveland, Ohio 44114

Attention: Samuel A. Bluso

Telephone: (216) 277-0388

Facsimile: (216) 277-7577

   $ 65,000,000.00         9.285714285714 % 

LIBOR Lending Office Same as Above

     

Regions Bank

1900 Fifth Avenue North, Suite 210

Birmingham, Alabama 35203

Attention: Kerri Raines

Telephone: (704) 362-3564

Facsimile: (704) 362-3594

   $ 60,000,000.00         8.571428571429 % 

LIBOR Lending Office Same as Above

     

Royal Bank of Canada

Three World Financial Center

200 Vesey Street, 12th Floor

New York, New York 10281-8098

Attention: Dan LePage

Telephone: (212) 428-6605

Facsimile: (212) 428-6459

   $ 65,000,000.00         9.285714285714 % 

LIBOR Lending Office Same as Above

     

 

SCHEDULE 1.1 – PAGE 2



--------------------------------------------------------------------------------

Name and Address

   Commitment      Commitment Percentage*  

Stifel Bank & Trust

501 N. Broadway, Floor 6

St. Louis, Missouri 63102

Attention: Suzanne A. Agin

Telephone: (314) 342-2992

Facsimile: (866) 202-1247

   $ 15,000,000.00         2.142857142857 % 

LIBOR Lending Office Same as Above

     

SunTrust Bank

8330 Boone Blvd., Suite 800

Vienna, Virginia 22182

Attention: Nancy B. Richards

Telephone: (703) 442-1557

Facsimile: (703) 442-1570

   $ 85,000,000.00         12.142857142857 % 

LIBOR Lending Office Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: David Bowman

Telephone: (205) 803-4591

Facsimile: (        )     -    

   $ 20,000,000.00         2.857142857143 % 

LIBOR Lending Office Same as Above

     

TD Bank, N.A.

200 State Street, 8th Floor

Boston, Massachusetts 02019

Attention: Michael Pappas

Telephone: (617) 737-3678

Facsimile: (617) 737-0238

   $ 50,000,000.00         7.142857142857 % 

LIBOR Lending Office Same as Above

     

TOTAL

   $ 700,000,000.00         100.00 %* 

 

* Percentages may not add up to 100% due to rounding

 

SCHEDULE 1.1 – PAGE 3